Title: Acct. of the Weather, in Mar. [1774]
From: Washington, George
To: 




March 1. Rather raw & Cold in the forenoon—pleasant afterwards and clear.
 



2. Warm in the forepart of the day with Rain and the Wind at So. West. Afterwards Cooler.
 


3. Clear with the Wind at No. West but neither Cold nor hard.
 


4. Pleasant & Clear in the forenoon with the Wind Southerly. Afternoon lowering.
 


5. Raining constantly all day with the Wind pretty fresh from the No. East.
 


6. Drizling, & Cloudy all the forenoon. Afternoon clear & pleasant.
 


7. Clear, wind very hard, and tolerably cold from the No. West all day.
 


8. Very pleasant in the forenoon with but little wind. Afternoon lowering & wind at N. E.
 


9. Rain last Night. Wind high & Cool from the No. West all day but moderating towards Night.
 


10. Wind abt. So. West & tolerably fresh, but pleasant notwithstanding being also clear.
 


11. Very pleasant & Warm with but little wind & that Southerly.
 


12th. Wind fresh & Cool from the No. West in the Morning. Shifting to the No. Et. in the Afternoon & raw.
 


13. Clear and pleasant with but little Wind.
 


14. Lowering Morning & Rainy Afternoon. Slow Rain.
 


15. Pretty cool in the Morning but moderate & pleasant afterwards.
 


16. Clear in the forenoon & warm all day with but little Wind. Afternoon lowering.
 


17. Clear in the forenoon, but cloudy & lowering afterwards with a good deal of Rain in the Night.
 



18. Misting and very much like Rain all day but none fell. Wind at No. Et.
 


19. Snowing in the forenoon with a Mixture of Rain and Misting afterwards. Wind No. Et.
 


20. Misting, and Raining, more or less all day. Wind in the same Quarter.
 


21. Misting with Rain in the forenoon. Clouds dispersg. afterwards—Wind west[erl]y.
 


22. Clear—Wind pretty fresh from the Westward and Cool.
 


23. Clear Wind still pretty fresh from the Westward & Cool.
 


24. Pretty smart frost—ground being hard.
 


25. Lowering but no Rain, Wind Southerly.
 


26. Wind at No. West and fresh also Cool.
 


27. Forenoon a good deal like Rain, but none fell. Afterwards clear. Wind Southerly and rather Raw.
 


28. Clear and Warm. Wind still Southerly, & fresh.
 


29. Clear. Wind Southerly.
 


30. Moderate Rain, from Morning till Evening. Wind Northerly. Evening clear.
 


31. Clear and Cool Wind being at No. West but not very hard.
